Citation Nr: 0502643	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-13 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the right hip.

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the left hip.

3.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for a chronic 
disability manifested by fatigue, including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  During the 
pendency of this appeal, the veteran moved to Illinois and 
jurisdiction of his claims were transferred to the Chicago, 
Illinois, RO.

This case was remanded by the Board in April 2000, March 
2001, underwent Board Development in November 2002, and a 
further remand in March 2003.

After a careful review of the claim, the Board concludes that 
due process mandates another remand with respect to the issue 
of an increased rating for a lumbosacral disability.  This 
issue is contained in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's right hip disability is manifested by 
subjective complaints of pain and an occasional limp; 
objective evidence includes normal range of motion.  Mild 
degenerative joint disease of the right hip has been shown.

3.  The veteran's left hip disability is manifested by 
subjective complaints of pain and an occasional limp; 
objective evidence includes normal range of motion.  Mild 
degenerative joint disease of the left hip has been shown.

4.  The weight of medical evidence fails to establish a 
relationship between the veteran's left shoulder complaints 
and military service.

5.  No right ankle disorder is currently shown.

6.  No left ankle disorder is currently shown.

7.  The veteran has not presented any competent medical 
evidence of a relationship between fatigue and an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.

8.  The weight of the medical evidence reflects that the 
veteran's fatigue is part and parcel of a service-connected 
sleep apnea disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right hip have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, 4.124a, Diagnostic Codes (DCs) 5003, 5010, 5250, 
5251, 5252, 5253, 5254, 5255 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left hip have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, 4.124a, DCs 5003, 5010, 5250, 5251, 5252, 5253, 
5254, 5255 (2004).

3.  A left shoulder disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  A right ankle disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

5.  A left ankle disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004). 

6.  Fatigue is not shown to be due to undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1117, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Law and Regulations.  With respect to the claims for 
increased ratings, disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

With respect to the claims for initial service-connection, 
under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to a Disability Evaluation in Excess of 10 
Percent for Degenerative Joint Disease of the Right Hip

The veteran's right hip disability is rated at 10 percent 
disabling under DC 5251 for limitation of motion.  The Board 
will also consider DCs 5003, 5010, 5250, 5252, 5253, and 
5255.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Further, under DC 5250, hip ankylosis in favorable flexion at 
an angle between 20 and 40 degrees with slight adduction or 
abduction warrants a 60 percent evaluation; a 70 percent 
evaluation may be assigned with intermittent ankylosis.  A 90 
percent evaluation may be warranted for unfavorable 
ankylosis, with the foot not reaching the ground and 
necessitating crutches.  

Under DC 5251, extension of the thigh limited to 5 degrees 
may be assigned a 10 percent evaluation, the highest 
available under this diagnostic code.  Flexion limited to 45 
degrees warrants a 10 percent evaluation under DC 5252.  A 20 
percent evaluation may be assigned with flexion limited to 30 
degrees; a 30 percent evaluation for flexion limited to 20 
degrees; and, a 40 percent evaluation for flexion limited to 
10 degrees.  

Under DC 5253, limitation of rotation or adduction of the 
thigh warrants a 10 percent evaluation.  Limitation of 
abduction of the thigh warrants a 20 percent evaluation.  
Malunion of the femur with slight, moderate, or marked knee 
or hip disability warrants 10, 20, or 30 percent evaluations, 
respectively, under DC 5255.  Fracture of the surgical neck, 
or shaft or anatomical neck of the femur with nonunion and 
without loose motion warrants a 60 percent evaluation.  An 80 
percent evaluation may be warranted with a fracture of the 
shaft or anatomical neck of the femur with nonunion and with 
loose motion.

In a March 1997 VA joints examination report, the veteran 
complained of, among other things, a six year history of 
right hip pain.  Physical examination revealed bilateral 
tenderness over the greater trochanter.  Range of motion was 
reported as flexion to 90 degrees, external rotation to 40 
degrees, internal rotation to 30 degrees, and abduction to 30 
degrees.  There were no X-rays obtained and the clinical 
assessment was right hip pain with full range of motion and 
strength, and possible slight greater trochanter bursitis.  

In a September 1998 VA joints examination, the veteran 
reported a long history of, among other things, hip pain.  He 
indicated that he had been told he had a history of a pelvic 
fracture but had no idea how it happened.  Physical 
examination revealed that range of motion was normal.  There 
was no sign of pain in the groin with range of motion 
testing.  The examiner reported that an MRI showed mild 
degenerative joint disease of both hips but no signs of a 
previous fracture.  

The examiner concluded that he could demonstrate no decrease 
in range of motion.  Further, the veteran had no pain 
associated with range of motion of his hips.  Moreover, the 
examiner commented that he could determine no other signs or 
symptoms of range of motion decrease or functional limitation 
decrease on examination; however, it became obvious that the 
veteran did have pains that were functionally limiting.  

In an April 2002 VA orthopedic examination report, the 
veteran noted that both hips hurt, right more than left.  He 
denied weakness or fatigability but had an occasional limp on 
the right.  An X-ray report referenced by the April 2000 
examiner (dated in May 1998) reportedly showed mild narrowing 
and an old fracture on the right hip.

Physical examination revealed no tenderness to palpation.  
Range of motion was reported as flexion to 110 degrees, 
abduction to 30 degrees, adduction to 20 degrees, external 
rotation to 55-60 degrees, and internal rotation to 15 
degrees, with slight pain at the terminal degrees of motion.  
Minimal degenerative joint disease was noted in both hips.  
The examiner estimated the functional impairment of the right 
hip as "mild" with some degree of loss in abduction and 
internal rotation.  

Based on the above evidence, the Board finds that no higher 
than a 10 percent evaluation is warranted at this time.  
First, there is no evidence of incapacitating exacerbations 
due to arthritis.  While the veteran reported on-going 
complaints of pain, there is no indication that he has ever 
been hospitalized or ordered bedrest due to arthritis of the 
right hip.  Therefore, there is no basis for a 20 percent 
evaluation under DC 5003/5010.

Next, the evidence does not support a finding of ankylosis of 
the right hip.  Ankylosis is defined as stiffening or 
fixation of a joint.  In the most recent VA examination, the 
veteran demonstrated range of motion as flexion to 110 
degrees (anatomically normal is considered 125 degrees), 
abduction to 30 degrees (with 45 considered anatomically 
normal), adduction to 20 degrees (with 20 as anatomically 
normal), external rotation to 55-60 degrees (with 60 degrees 
as normal), and internal rotation to 15 degrees (with 40 
degrees as normal).  While limited internal rotation was 
shown, the remaining ranges are essentially normal 
demonstrating no fixation of the joint.  Therefore, because 
the evidence does not show ankylosis of the right hip, there 
is no basis under DC 5250 for a higher rating.  

Next, a 10 percent rating is the highest available under DC 
5251 for limitation of extension of the thigh.  Therefore, a 
rating in excess of the currently-assigned 10 percent would 
not be available under this diagnostic code regardless of the 
degree of limitation of motion of extension of the thigh.

Next, a higher rating would, in fact, be available with 
limitation of flexion to 30 degrees or less.  However, the 
most recent VA examination shows flexion to 110 degrees, 
somewhat limited but essentially normal.  Similarly, the 
March 1997 examination reported flexion to 90 degrees; and 
the September 1998 VA examination referenced flexion as 
"normal."  As more serious limitation of motion of flexion 
is not shown, there is no basis on which to assign a higher 
evaluation under DC 5252.

Moreover, limitation of adduction, reported as anatomically 
normal in the most recent VA examination, does not support a 
higher rating under DC 5253.  Further, the evidence 
associated with the claims file does not show a gross bony 
abnormality; therefore, a separate compensable evaluation for 
impairment of the femur (DC 5255) is not warranted.

II.  Entitlement to a Disability Evaluation in Excess of 10 
Percent for Degenerative Joint Disease of the Left Hip

The RO also rated the veteran's left hip disability under DC 
5251 (limitation of extension of the thigh).  The Board will 
also consider DCs 5250 (ankylosis of the hip), 5252 
(limitation of flexion of the thigh), 5253 (impairment of the 
thigh), 5254 (flail joint, hip), and 5255 (impairment of the 
femur), in addition to DCs 5003 and 5010, all outlined above.

In this case, the Board notes that the evidence does not 
support a finding of ankylosis of the left hip.  In the most 
recent VA examination, the veteran demonstrated range of 
motion of the left hip as flexion to 105 degrees, abduction 
to 35 degrees, adduction to 15-20 degrees, external rotation 
to 50 degrees, and internal rotation to 15 degrees.  Because 
the evidence does not show ankylosis of the left hip, there 
is no basis under DC 5250 for a higher rating.  

Next, the currently-assigned 10 percent rating is the highest 
available under DC 5251 for limitation of extension of the 
thigh, regardless of the level of disability.  Therefore, 
there is no basis for a higher rating under this diagnostic 
code.

Further, as noted above, the most recent VA examination 
reflected flexion to 105 degrees.  This is consistent with a 
March 1997 VA joints examination report which showed flexion 
to 90 degrees.  A higher rating under DC 5252 would only be 
warranted with more severe limitation of flexion to 30 
degrees.  Since this level of limitation of motion is not 
shown, there is no basis for a higher rating under DC 5252 at 
this time.

Next, while the evidence shows some limitation of motion of 
abduction, adduction, and rotation, the level of limitation 
is not severe enough to warrant a higher rating under DC 
5253.  Specifically, the most recent VA examination report 
noted range of motion of the left hip as abduction to 35 
degrees (with 0 to 45 degrees as anatomically normal), 
adduction to 15-20 degrees (with 0 to 25 degrees as 
anatomically normal), external rotation to 50 degrees (with 0 
to 60 degrees as anatomically normal), and internal rotation 
to 15 degrees (with 0 to 40 degrees as anatomically normal).  
The examiner estimated the functional impairment of the left 
hip as between "mild and moderate" with loss in degrees of 
flexion, adduction, and internal rotation.  Pain did not 
appear to inhibit range of motion.  

While abduction, adduction, and rotation, are somewhat 
limited, it is apparent that they are within a few degrees of 
normal and do not meet the level for a higher rating under DC 
5253.  As noted above, a higher rating requires abduction 
lost to 10 degrees (the veteran's abduction is noted to be 
between 15-20 degrees).  Further, a 10 percent rating is the 
highest available for limited adduction or rotation, 
regardless of the level of disability.  Therefore, no higher 
rating is warranted under DC 5253. 

Next, there is no evidence of a flail joint of the hip, which 
is defined as loss of the ability to stabilize the joint.  In 
this case, an MRI showed mild degenerative joint disease of 
both hips but there was no indication of a flail joint of the 
hip or bony abnormality of the joint.  In addition, physical 
assessments have not suggested that the veteran's hip joint 
is not stable.  As such, there is no basis for a higher 
rating under DC 5254.  

Further, the evidence associated with the claims file does 
not show a gross bony abnormality of the femur.  Therefore, a 
separate compensable evaluation for impairment of the femur 
(DC 5255) is not warranted.

Finally, because the veteran's current rating is based on 
limitation of motion of the hip, the provisions regarding a 
separate compensable evaluation for arthritis is not for 
application.

III.  Entitlement to Service Connection for a Left Shoulder 
Disorder

The veteran's service medical records reflect that he was 
treated on various occasions for complaints of joint pain, 
including his shoulders.  For example, a December 1994 
consultation note reflected that he was referred for 
evaluation of, among other things, shoulder arthralgias.  He 
also reported intermittent upper extremity pain involving the 
left shoulder, greater than the right.  The diagnostic 
impressions included left shoulder pain, which the military 
physician opined "might" be secondary to acute intermittent 
mild rotator cuff strains.  

The military physician recommended X-rays of the left 
shoulder; however, it does not appear that they were ever 
performed.  At the time of his November 1995 retirement 
examination, he reported that he had experienced swollen or 
painful joints, painful or "trick" shoulder or elbow, as well 
as arthritis, rheumatism, or bursitis.  A September 1996 X-
ray was reportedly negative.

In a March 1997 VA examination, the veteran reported multiple 
complaints, including left shoulder pain.  A physical 
examination revealed no signs of decreased range of motion, 
and no signs of atrophy or instability.  There was no 
diagnosis made with respect to his left shoulder.  

In a September 1998 VA joints examination, the veteran 
related a long-history of, among other things, shoulder pain 
with associated morning stiffness, left worse than right.  A 
physical examination revealed full range of motion and no 
sign of impingement syndrome.  X-rays showed a negative 
shoulder series except mild degenerative joint disease of the 
shoulder joint.  In a September 1998 VA Gulf War Guidelines 
examination, a medical history of left shoulder bursitis was 
reported.

Private medical records are also on file which reflect that 
the veteran underwent neuromuscular therapy treatments in 
1997 for hand and arm pain originating in the left shoulder.  
It was noted that a full assessment of the area resulted in a 
focused treatment on the rotator cuff muscles.

In an April 2002 VA joints examination report, the veteran 
reported an onset of symptoms in 1989 with no injury.  He 
indicated that he had symptoms at the time of service 
separation consisting of pain on lifting.  Physical 
examination revealed that the shoulder was moderately tender, 
grip was normal, and capillary refill was normal.  The 
examiner noted that there was evidence of bicipital 
tendonitis, but negative X-rays.  He concluded that there 
was:

nothing in the SMRs [service medical 
records] which would make me relate his 
current left shoulder condition to his 
period of active duty.

Despite complaints related to left shoulder pain during 
military service, the Board finds that the veteran's current 
symptoms are not related to active duty.  As noted above, the 
most recent VA examiner specifically addressed the issue on 
appeal and concluded that there was no relationship between 
the veteran's current complaints and active duty.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

This opinion is also supported by the medical evidence of 
record.  Specifically, while a military physician suggested 
that the veteran's left shoulder pain could be related to a 
rotator cuff strain, it does not appear that X-rays were 
taken to either confirm or rule out the diagnosis.  In 
addition, X-rays taken shortly after military discharge were 
negative.  Further, the initial VA examination report made no 
mention of a left shoulder disorder.  

Moreover, shoulder pain itself is not a disability for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone without a diagnosed or 
identifiable underlying malady cannot constitute a disability 
for which service connection may be granted), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Next, while the veteran has stated that he believes his left 
shoulder complaints are related to active duty, there is 
nothing in the medical evidence supporting that position.  
The mere contention of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
establish a relationship cannot support a claim for service-
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan 
v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination report, in light of 
the applicable law, and finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of medical evidence fails to support the veteran's claim, the 
Board is unable to grant the benefit sought.  

IV.  Entitlement to Service Connection for Right and Left 
Ankle Disorders

The veteran's service medical records reflect treatment for 
ankle pain.  For example, in December 1994 he was referred 
for evaluation of, among other things, ankle arthralgias.  At 
this evaluation, he reported a three year history of 
bilateral knee and ankle pain, and described the symptoms 
thereof.  After a physical examination, the military 
physician's diagnostic impressions included intermittent 
bilateral knee and ankle pain of unknown etiology.  The 
military physician opined that the symptoms might be 
explained by degenerative joint disease of a very mild 
degree, but that the differential diagnosis was broad.    

In a March 1997 examination, the veteran complained of 
bilateral ankle problems.  A physical examination was 
reported to be completely normal but the examiner noted 
"likely very early signs of degenerative arthritis."  
However, no X-rays were taken.

In an April 2002 VA joints examination report, the veteran 
reported an onset of symptoms of the right ankle 
approximately ten years previously, and the left ankle 
problems approximately two years after that.  He complained 
of daily pain and tightness.  Physical examination revealed 
no tenderness to palpation, no swelling, and range of motion 
(of both ankles) as dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees, without complaints of pain.  An X-ray 
was normal for both ankles and the examiner noted that the 
subjective symptoms were without objective substantiation.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although there was a suggestion of ankle arthritis, the Board 
places less probative value on the March 1997 VA examination 
report because no X-rays were taken to confirm the diagnosis.  
Moreover, subsequent X-rays failed to show degenerative 
arthritis of the ankles.  

Notwithstanding the veteran's claim of bilateral ankle 
disorders, the Board finds that there is no evidence of 
chronic ankle disorders in service, and that no current 
diagnoses of ankle disorders are shown.  As such, the claims 
must be denied.

V.  Entitlement to Service Connection for a Chronic 
Disability Manifested by Fatigue, Including Compensation 
Pursuant to 38 C.F.R. § 3.317 for an Undiagnosed Illness

In addition to the laws and regulations outlined above, with 
the enactment of the Persian Gulf War Veterans' Benefits Act, 
title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  

It was further stated that "Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
§ 202(a) as a "medically unexplained chronic multisymptom 
illness;" therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3) only lists chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  

It was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's claimed disorder regardless of his 
Persian Gulf service.

Service medical records are negative for complaints of, 
treatment for, or diagnosis related to fatigue.  The military 
discharge examination showed no direct indication of fatigue.  
Records dated in March and April 1995 reflect that the 
veteran was being evaluated for sleep apnea.  Among other 
things, these records state that the veteran was not 
depressed nor did he appear to experience any psychosocial 
complaints that would explain his chronic fatigue.

Post-service medical evidence reflected that the veteran 
complained of fatigue, among other things, in a March 1997 
post traumatic stress disorder (PTSD) VA examination.  After 
a mental status examination, there was no Axis I diagnosis 
made and no further reference to fatigue.  He did not meet 
the criteria for PTSD.

In an April 1995 letter, the veteran was informed that he had 
completed the Persian Gulf Illness evaluation program and had 
been diagnosed with obstructive sleep apnea syndrome, mild 
(for which he is already service-connected), and chronic 
fatigue, not otherwise specified.  In a September 1998 VA 
Gulf War Guidelines examination, the veteran did not report 
symptoms associated with fatigue, and no pertinent findings 
were made regarding the fatigue claim.  

In an April 2002 VA general medical examination, the veteran 
reported a history of sleep apnea.  It was noted that he was 
started on CPAP approximately one year previously and no 
longer had fatigue.  Physical examination revealed that the 
veteran was alert, oriented, and ambulated without 
difficulty.  The clinical assessment included sleep apnea.  
The examiner concluded that the veteran had a history of 
sleep apnea and fatigue.  He reported that the fatigue was 
due to sleep apnea but had resolved with the use of CPAP.  

With respect to the claim based on service in the Persian 
Gulf, the Board finds that the veteran's fatigue has not 
resulted in a disability which can be said to be 
"undiagnosed."  To the contrary, the most recent VA 
examination, specifically undertaken to address the issue, 
concluded that fatigue was essentially part and parcel of an 
already service-connected disability (i.e. sleep apnea).  The 
provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for fatigue due to 
an undiagnosed illness is precluded under this regulation.  
Since there is, of record, medical evidence attributing the 
veteran's fatigue to a clinically-diagnosed (and service-
connected) disorder, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 are not satisfied 
and a separate claim for fatigue must be denied.  

Thus, the veteran is not entitled to a regulatory presumption 
of service connection for fatigue.  There is no assertion or 
evidence that fatigue can be distinguished from sleep apnea.  
Accordingly, there is no basis for a grant of service 
connection for fatigue on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination reports, in light 
of the applicable law, and finds that equipoise is not shown 
and the benefit of the doubt rule does not apply.  As the 
weight of medical evidence fails to support the veteran's 
claim based on undiagnosed illness or on a direct basis, the 
Board is unable to grant the benefit sought.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in January 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2002 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in May 2002 and July 2004.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The January 2002 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the May 2002 and July 2004 
supplemental statements of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the January 2002 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in multiple VA examinations.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

A disability evaluation in excess of 10 percent for 
degenerative joint disease of the right hip is denied.

A disability evaluation in excess of 10 percent for 
degenerative joint disease of the left hip is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a chronic disability manifested by 
fatigue, including compensation pursuant to 38 C.F.R. § 3.317 
for an undiagnosed illness, is denied.


REMAND

With respect to the remaining issue of entitlement to a 
higher rating for a lumbosacral disability, the Board notes 
that while this appeal was pending, the applicable rating 
criteria for intervertebral disc disease, 38 C.F.R. § 4.72, 
DC 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the remaining 
spinal regulations were amended in September 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  

While he has received a copy of the amended regulations, the 
Board notes that the veteran has not been afforded a VA 
examination under the new regulations.  As such, a current 
examination is warranted.  

In addition, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence (including 
private medical records) and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the AMC for the 
following actions:

1.  Obtain outpatient treatment records 
for the period from March 2002 to the 
present related to treatment for a low 
back disability from the Tucson VA 
Medical Center.

2.  Ask the veteran if he has received 
treatment for low back symptoms at any 
other facility, particularly since his 
move out of Arizona.

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination to determine the 
extent of his low back disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should complete 
the disability examination worksheets for 
the spine (except for that portion 
applicable to the cervical spine).

4.  Thereafter, the RO should re-
adjudicate the veteran's claim for an 
increased rating for his low back 
disability, including consideration of 
the amended regulations.  If the benefits 
sought remain denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


